Order entered December 22, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00878-CV

        BRANCH BANKING AND TRUST COMPANY, Appellant/Cross-Appellee

                                                V.

  SWIG PARTNERS GP, LLC, SWIG PARTNERS LP, WOO YOUNG CHUNG, KUN
   YOUNG KIM, KAY KAIM, KYU YOUNG KIM, STEVEN LEE, HUN KYU LEE,
 EDWIN PAK, HYUK KEUN KWUN, WOON CHUL CHUNG, NAM SUN PAEK, YOO
 SANG CHO, HWAN HURH, HAK SON AHN, HAROLD K. SHIN, HYO WON BANG,
                           ET AL., Appellees

                      SWIG PARTNERS, LP, Appellee/Cross-Appellant

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03427

                                            ORDER
       Before the Court is cross-appellee and appellee’s December 20, 2016 agreed motion to

extend time to file their briefs. Cross-appellee and appellee’s motion is GRANTED. Cross-

appellee and appellee’s briefs shall be filed by January 23, 2017.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE